          Case 1:20-bk-11006-VK                 Doc 110 Filed 07/23/20 Entered 07/23/20 15:14:53                                       Desc
                                                 Main Document     Page 1 of 4

 DAVID B. GOLUBCHIK (SBN 185520)                                                 FOR COURT USE ONLY
 JULIET Y. OH (SBN 211414)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244
 Email: dbg@lnbyb.com; jyo@lnbyb.com

 Proposed Counsel for Chapter 11 Debtor and Debtor in
 Possession


                                               UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                 SAN FERNANDO VALLEY DIVISION

 In re:                                                                          Case No.: 1:20-bk-11006-VK

 LEV INVESTMENTS, LLC,                                                           Chapter 11 Case

                Debtor and Debtor in Possession.

                                                                                 NOTICE OF LODGMENT OF ORDER IN
                                                                                 BANKRUPTCY CASE RE:

                                                                                 STIPULATION BY DEBTOR AND GINA LISITSA,
                                                                                 ESQ.   TO   CONTINUE  DATE   OF   ORAL
                                                                                 EXAMINATION PURSUANT TO FEDERAL RULE OF
                                                                                 BANKRUPTCY PROCEDURE 2004




PLEASE TAKE NOTE that the order titled ORDER APPROVING STIPULATION BY DEBTOR AND GINA LISITSA,
ESQ. TO CONTINUE DATE OF ORAL EXAMINATION PURSUANT TO FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2004 was lodged on July 23, 2020 and is attached. This order relates to the motion which is docket
number 109.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 December 2012                                                            Page 1              F 9021-1.2.BK.NOTICE.LODGMENT
 Case 1:20-bk-11006-VK      Doc 110 Filed 07/23/20 Entered 07/23/20 15:14:53               Desc
                             Main Document     Page 2 of 4


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor in Possession
 7
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                         Case No. 1:20-bk-11006-VK

14                                                  Chapter 11
     LEV INVESTMENTS, LLC,
15                                                  ORDER APPROVING STIPULATION BY
16                                                  DEBTOR AND GINA LISITSA, ESQ. TO
                                 Debtor.            CONTINUE DATE OF ORAL
17                                                  EXAMINATION PURSUANT TO FEDERAL
                                                    RULE OF BANKRUPTCY PROCEDURE
18                                                  2004
19                                                  [RELATES TO DOC. NOS. 34 AND 60]
20
                                                    Original Examination Date/Time:
21                                                  Date: July 24, 2020
                                                    Time: 10:00 a.m.
22                                                  Place: Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                           10250 Constellation Blvd., Suite 1700
23                                                         Los Angeles, California 90067
24
                                                    Continued Examination Date/Time:
25                                                  Date: August 20, 2020
                                                    Time: 10:00 a.m.
26                                                  Place: Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                           10250 Constellation Blvd., Suite 1700
27                                                         Los Angeles, California 90067
                                                           (via videoconference)
28
 Case 1:20-bk-11006-VK        Doc 110 Filed 07/23/20 Entered 07/23/20 15:14:53             Desc
                               Main Document     Page 3 of 4


 1          The Court, having considered that certain Stipulation By Debtor And Gina Lisitsa, Esq. To

 2   Continue Date Of Oral Examination Pursuant To Federal Rule Of Bankruptcy Procedure 2004

 3   [Doc. No. 109] (the “Stipulation”) entered into by Lev Investments, LLC, the debtor and debtor-in-

 4   possession in the above-captioned Chapter 11 bankruptcy case (the “Debtor”), on the one hand, and

 5   Gina Lisitsa, Esq., on the other hand, and good cause appearing therefor,

 6          IT IS HEREBY ORDERED AS FOLLOWS:

 7          1.      The Stipulation is approved.

 8          2.      The examination of Ms. Lisitsa pursuant to Rule 2004 of the Federal Rules of

 9   Bankruptcy Procedure (“Examination”) is continued to August 20, 2020 at 10:00 a.m. (Pacific

10   Time), and shall be conducted on that date and time at the offices of Levene, Neale, Bender, Yoo &

11   Brill L.L.P. (“LNBYB”) located at 10250 Constellation Boulevard, Suite 1700, Los Angeles,

12   California 90067, provided that LNBYB exercises reasonable efforts to arrange to conduct the

13   Examination via video conferencing with a court reporter.

14          IT IS SO ORDERED.

15                                                   ###

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
Case 1:20-bk-11006-VK                Doc 110 Filed 07/23/20 Entered 07/23/20 15:14:53                                      Desc
                                      Main Document     Page 4 of 4

                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled NOTICE OF LODGMENT OF ORDER
      APPROVING STIPULATION BY DEBTOR AND GINA LISITSA, ESQ. TO CONTINUE DATE OF ORAL
  4   EXAMINATION PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2004 will be
      served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
  5   and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On July 23, 2020, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  8   receive NEF transmission at the email addresses stated below:

  9       •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
          •     Katherine Bunker kate.bunker@usdoj.gov
 10       •     John Burgee jburgee@bandalaw.net
          •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
 11             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
          •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
 12       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
          •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 13       •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
          •     Michael Shemtoub michael@lexingtonlg.com
 14       •     David A Tilem davidtilem@tilemlaw.com,
                DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
 15             y.com;DianaChau@tilemlaw.com
          •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
 16
 17   2. SERVED BY UNITED STATES MAIL: On July 23, 2020, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
                                                                              Service information continued on attached page
 20
 21   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 22   on July 23, 2020, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 23   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 24
      None.
 25
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 26   true and correct.

 27    July 23, 2020                 Stephanie Reichert                                  /s/ Stephanie Reichert
       Date                          Type Name                                           Signature
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
